123 Ga. App. 793 (1971)
182 S.E.2d 512
CROWDER
v.
DEPARTMENT OF STATE PARKS et al.
46136.
Court of Appeals of Georgia.
Argued April 5, 1971.
Decided April 21, 1971.
Rehearing Denied May 18, 1971.
Swift, Pease, Davidson & Chapman, Lee H. Henkel, Jr., Max R. McGlamry, Johnson, Harper, Daniel & Ward, Cullen M. Ward, Frank Eldridge, for appellant.
Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Alfred L. Evans, Jr., A. Joseph Nardone, Jr., Assistant Attorneys General, for appellees.
DEEN, Judge.
This tort action on behalf of a minor injured by a fall in Cloudland Canyon, a State park, was transferred to this court by the Supreme Court (Crowder v. Dept. of State Parks, 227 Ga. 143 (179 SE2d 231)) as involving no constitutional question. The case had been dismissed in the superior court by reason of defenses based primarily on sovereign immunity, and the appeal seeks to have the doctrine reconsidered and abolished. It is not seriously contended that this court has the power to do so in view of decisions such as Roberts v. Barwick, 187 Ga. 691 (1 SE2d 713); Fla. State Hospital v. Durham Iron Co., 194 Ga. 350 (21 SE2d 216) and Ga. Pub. Service Commn. v. Atlanta Gas Light Co., 205 Ga. 863 (55 SE2d 618). The Department of State Parks is a part of the State Division of Conservation within the Executive Department which is by statute exempt from suit (Ga. L. 1943, pp. 180, 184; Code Ann. § 43-114) and cannot be sued for injuries received by one who fell and injured himself while using its facilities.
Judgment affirmed. Bell, C. J., and Pannell, J., concur.